Patton v Taszo Coffee, LLC (2017 NY Slip Op 08607)





Patton v Taszo Coffee, LLC


2017 NY Slip Op 08607


Decided on December 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2017

Manzanet-Daniels, J.P., Mazzarelli, Kapnick, Webber, JJ.


5158 152184/15

[*1]George Patton, Plaintiff-Respondent, 
vTaszo Coffee, LLC, Defendant-Appellant.


Law Offices of Tobias & Kuhn, New York (Alexander Statsky of counsel), for appellant.
Greenberg Law P.C., New York (Jennifer A. Shafer of counsel), for respondent.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered March 20, 2017, which, to the extent appealed from as limited by the briefs, denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant failed to meet its initial burden to show that it did not own the bench from which plaintiff fell, and that its employees did not place it at the accident location prior to the accident (see Torres v City of New York, 32 AD3d 347, 348 [1st Dept 2006]). Any inconsistencies in plaintiff's testimony as to
the location of the accident raise credibility issues, which must be resolved by the trier of fact (see Aller v City of New York, 72 AD3d 563, 564 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 7, 2017
CLERK